t c summary opinion united_states tax_court johny desauguste petitioner v commissioner of internal revenue respondent docket no 2037-04s filed date johny desauguste pro_se lauren b epstein for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule 1petitioner’s surname is spelled several different ways in the various documents comprising the record the court uses the spelling used by petitioner on the petition commencing this case references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure after a concession the issues remaining for decision are whether petitioner is entitled to an alimony deduction for and subject_to an addition_to_tax under sec_6651 for failure to timely file his federal_income_tax return the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in jacksonville florida at the time the petition was filed background petitioner’s separation and divorce petitioner was married to marlyn desauguste mrs desauguste in they were divorced on date one child was born of the marriage on date petitioner and mrs desauguste signed an informal agreement june agreement which stated the said parties have deemed it to their best interest that this out-of-court agreement be made requiring the 2petitioner concedes he is not entitled to claim head_of_household filing_status for first party to make monthly payments of dollar_figure eight hundred and sixty dollars as support to the said second party marlyn deaugust the provisions of this agreement shall apply to and bind the heirs of the agreement on date a hearing was held in the state court of florida regarding alimony and child_support the resulting report and recommendation of general master and notice of filing final judgment on child_support and alimony dated date specifies that the issue as to the allowance payments that are being made by the respondent is not before the court in that proceeding the respondent is petitioner mr desauguste at petitioner’s request mrs desauguste wrote a letter dated date in which she stated under the maintenance of this separation agreement mr desauguste agreed to support me with the sum of dollar_figure a month as provision for our marriage of five years although this matter was introduced before a judge through my attorney there was no judicial resolution made on the matter petitioner’s tax_return when petitioner initially submitted his form_1040 u s individual_income_tax_return for to the internal_revenue_service on date he failed to sign the document petitioner subsequently signed and returned a declaration regarding his return dated date he reported that he had paid alimony of dollar_figure to mrs desauguste during respondent issued a notice_of_deficiency determining that petitioner is not entitled to claim head_of_household filing_status or an alimony deduction for because he failed to substantiate his claims respondent also determined petitioner is liable for an addition_to_tax for failure to timely file his tax_return discussion respondent’s determinations are presumed correct and petitioner bears the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir under sec_7491 the burden_of_proof may shift to the commissioner because the alimony deduction issue is a question of law sec_7491 is inapplicable and the court decides the issue without regard to the burden_of_proof under sec_7491 respondent retains the burden of production with respect to petitioner’s liability for any penalties or additions to tax deductibility of petitioner’s payments to his former spouse sec_215 provides generally that alimony payments are deductible by the payor spouse under sec_215 alimony means any alimony as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 under sec_71 the term alimony_or_separate_maintenance_payment is defined in sec_71 as any payment in cash meeting the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner’s deduction for alimony is allowable only if the four criteria of sec_71 are met jaffe v commissioner tcmemo_1999_196 sec_71 requires as a condition to qualify as alimony that the obligation to make payments must terminate upon the death of the former spouse if the payor is liable for even one otherwise qualifying payment after the recipient’s death none of the related payments required before death will be alimony sec_1_71-1t q a-13 temporary income_tax regs fed reg date whether such obligation exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law 309_us_78 kean v commissioner tcmemo_2003_163 gilbert v commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir respondent contends that petitioner’s payments to mrs desauguste are not deductible as alimony because the language of their separation agreement states that the agreement is binding on the heirs of the agreement and therefore the payments would not be terminated upon mrs desauguste’s death in deciding whether the payments were alimony the court examines the language of the june agreement to ascertain whether it contains a termination upon death condition and if it does not whether state law supplies such a condition 102_f3d_842 6th cir affg tcmemo_1995_183 see gonzales v commissioner tcmemo_1999_332 see also cunningham v commissioner tcmemo_1994_474 state law determines certain rights of the parties and federal_law determines the federal_income_tax consequences of those rights morgan v commissioner supra pincite 281_us_111 the june agreement does not explicitly order that payments terminate upon mrs desauguste’s death and thus the court examines florida law to determine whether the payments would terminate by operation of florida law hoover v commissioner supra pincite when examining a matter of state substantive law the court will look to a state’s highest court to determine the rights of parties under state law see 387_us_456 the supreme court of florida has clearly stated that by weight of authority and in this state alimony terminates upon the death of either of the parties or upon the remarriage of the wife in re estate of freeland so 2d fla see also o’malley v pan am bank so 2d fla canakaris v canakaris so 2d fla the supreme court of florida has determined that an exception to this general_rule applies where there is a contract or an agreement clearly evidencing the intention of the husband to bind his estate to continue payments in the nature of alimony after his death in re estate of freeland supra pincite see also o’malley v pan am bank supra pincite respondent argues that the provision in the june agreement stating that the agreement was binding on the heirs of the agreement indicated that petitioner or his estate might be liable to make payments to mrs desauguste’s estate after her death the supreme court of florida requires very specific language in order for an agreement to fall into the exception to the general_rule that alimony terminates upon the death of either spouse compare underwood v underwood so 2d fla and johnson v every so 2d fla with o’malley v pan am bank supra considering the florida cases the court finds the provision in petitioner’s june agreement to be ambiguous this court declines to read the provision in petitioner’s june agreement so broadly as to constitute a requirement that petitioner continue to make alimony payments to mrs desauguste’s estate after her death see pettid v commissioner tcmemo_1999_126 therefore under the florida rule the payments to mrs desauguste would terminate upon petitioner’s death or upon mrs desauguste’s death whichever occurs earlier the requirement of sec_71 is satisfied because there is no liability for petitioner to make any payments of any kind to mrs desauguste’s estate after her death the court concludes that petitioner is entitled to a deduction for alimony paid to mrs desauguste addition_to_tax for failure to timely file under sec_7491 respondent has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax for failure to timely file in this case id pincite once respondent meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that respondent's determination is incorrect id pincite respondent contends that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect id 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner’s return was filed on date having failed to address this issue at trial petitioner has not proven he had reasonable_cause or a lack of willful neglect therefore the court sustains respondent’s determination as to the sec_6651 addition_to_tax reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
